ACCEPTED
                                                                                         14-14-00835-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     1/2/2015 1:58:22 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                              IN THE
                     COURT OF APPEALS FOR THE
               FOURTEENTH JUDICIAL DISTRICT OF TEXAS FILED IN
                                                 14th COURT OF APPEALS
                           AT HOUSTON               HOUSTON, TEXAS
                                                                 1/2/2015 1:58:22 PM
EX PARTE                   §                                    CHRISTOPHER A. PRINE
                           §                   CAUSE NO.                 Clerk
                                                            14-14-00835-CR
CHIDIEBELE GABRIEL OKONKWO §

                    APPELLANT’S UNOPPOSED MOTION
                     TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Chidiebele Gabriel Okonkwo, appellant, moves to extend the time to file his

brief, and would show as follows:

                                          I.

      Appellant was charged with forgery in cause number 09-DCR-52539 in the

434th District Court of Fort Bend County. He pled not guilty before the Honorable

James Shoemake. A jury convicted him on July 16, 2010, and the court assessed his

punishment at three years in prison, probated for three years, on October 22, 2010.

      This Court reversed the conviction in a published opinion issued on December

20, 2011. The Court of Criminal Appeals reversed this Court’s judgment and

affirmed the conviction in a published opinion issued on May 15, 2013. Okonkwo v.

State, 357 S.W.3d 815 (Tex. App.—Houston [14th Dist] 2011), rev’d, 398 S.W.3d
689 (Tex. Crim. App. 2013).

      Appellant filed a habeas corpus application pursuant to article 11.072 of the


                                          1
Code of Criminal Procedure on May 23, 2014. The trial court denied relief on

September 23, and appellant timely filed notice of appeal on October 17. His brief is

due on January 2, 2015.

                                           II.

      This Court may extend time to file a brief. TEX. R. APP. P. 10.5(b) and

38.6(d). Appellant has not previously requested an extension of time to file his brief.

Appellate counsel was out of town over the Christmas holiday; and his secretary

unexpectedly quit in mid-December, which has bogged down all administrative

matters. Thus, he needs more time to finalize the brief. He requests that the Court

grant a 15-day extension of time to file the brief.

                                    CONCLUSION

      Appellant requests that the Court grant this motion.

                                                      Respectfully submitted,

                                                      /S/ Josh Schaffer
                                                      Josh Schaffer
                                                      State Bar No. 24037439

                                                      McKinney, Suite 3100
                                                      Houston, Texas 77010
                                                      (713) 951-9555
                                                      (713) 951-9854 (facsimile)
                                                      josh@joshschafferlaw.com

                                                      Attorney for Appellant
                                                      CHIDIEBELE GABRIEL OKONKWO



                                            2
                         CERTIFICATE OF SERVICE

      I served a copy of this motion on Gail McConnell, assistant district attorney

for Fort Bend County, by electronic mail on January 2, 2015.

                                                   /S/ Josh Schaffer
                                                   Josh Schaffer



                      CERTIFICATE OF CONFERENCE

      I conferred with Gail McConnell, assistant district attorney for Fort Bend

County, on January 2, 2015, and she does not oppose this motion.

                                                   /S/ Josh Schaffer
                                                   Josh Schaffer




                                         3